      Case 3:20-cv-05394-LC-MJF Document 22 Filed 08/26/21 Page 1 of 2


                                                                        Page 1 of 2

               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

CARLOS PURIFOY,

      Plaintiff,

v.                                              Case No. 3:20-cv-5394-LC-MJF

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

      Defendant.
                                            /

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated July 27, 2021 (ECF No. 21). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     The decision of the Commissioner is AFFIRMED, and this action is

DISMISSED.
      Case 3:20-cv-05394-LC-MJF Document 22 Filed 08/26/21 Page 2 of 2


                                                                    Page 2 of 2

      3.    JUDGMENT is entered, pursuant to sentence four of 42 U.S.C. §

405(g), AFFIRMING the decision of the Commissioner.

      DONE AND ORDERED this 26th day of August, 2021.



                               s/L.A. Collier
                            LACEY A. COLLIER
                            SENIOR UNITED STATES DISTRICT JUDGE




3:20-cv-5394-LC/MJF
